     Case 20-15787-CMG              Doc 8     Filed 08/07/20 Entered 08/07/20 15:11:39                   Desc Final
                                               Decree Page 1 of 1
Form 177 − fnldec

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                          Case No.: 20−15787−CMG
                                          Chapter: 7
                                          Judge: Christine M. Gravelle

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Angelo U. Crocco
   123 McKinley Avenue
   Laurence Harbor, NJ 08879
Social Security No.:
   xxx−xx−5134
Employer's Tax I.D. No.:


                                                    FINAL DECREE



       The estate of the above named debtor(s) has been fully administered.

       If this case is a Chapter 11 or 13, the deposit required by the plan will be distributed, and it is

       ORDERED that Thomas Orr is discharged as trustee of the estate of the above named debtor(s) and the bond
is canceled; and the case of the above named debtor(s) is closed.


Dated: August 7, 2020                         Christine M. Gravelle
                                              Judge, United States Bankruptcy Court
